Exhibit 10.1

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION IN CONNECTION WITH A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

Third Amendment to High-Speed Service Agreement

 

This Third Amendment (“Amendment”) is made effective October 31, 2010
(“Amendment Effective Date”) by and between EarthLink, Inc., a Delaware
corporation, having an office at 1375 Peachtree Street, Level A, Atlanta,
Georgia  30309 (“EarthLink”), and Time Warner Cable Inc., a Delaware
corporation, having an office at 60 Columbus Circle, New York, NY 10023 (“TWC”),
and revises and amends the High-Speed Service Agreement between the Parties
dated June 30, 2006 (as amended) (the “Agreement”). All capitalized terms used
in this Amendment and not otherwise defined herein shall have the same meanings
set forth in the Agreement.

 

RECITALS

 

WHEREAS, EarthLink and TWC are parties to the Agreement; and

 

WHEREAS, EarthLink and TWC desire to amend the terms and conditions set forth in
the Agreement to extend the Term by twenty four (24) months and agree to certain
marketing support commitments;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the receipt and sufficiency of which is hereby acknowledged, the parties,
intending to be legally bound, hereby covenant and agree as follows:

 

1.             Section 8.1.  Section 8.1 shall be deleted in its entirety and
replaced with the following:

 

“8.1        Term.

 

Other than Sections 3(a)(ii) and (iii), which shall be effective as of the
Execution Date, the terms and conditions of this Agreement shall be effective as
of November 1, 2006 (the “Effective Date”), and unless earlier terminated as set
forth in this Agreement, shall expire seven (7) years from the Effective Date.”

 

2.             Marketing Support.  EarthLink agrees to commit and spend no less
than $               between November 1, 2010 and October 31, 2011 specifically
to market and promote the EarthLink High-Speed Service as mutually agreed to by
TWC and EarthLink.  EarthLink agrees to commit and spend no less than
$               between November 1, 2011 and October 31, 2012 specifically to
market and promote the EarthLink High-Speed Service as mutually agreed to by TWC
and EarthLink.

 

--------------------------------------------------------------------------------


 

3.             Ratification and Confirmation.  Except as specifically provided
herein, each of the provisions contained in the Agreement shall remain
unchanged, are hereby ratified, confirmed, and remain in full force and effect
in all respects.

 

4.             Governing Law.  This Amendment will be governed by and construed
and enforced under the internal laws of the State of New York, without regard to
principles of conflict of laws.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  Signed facsimile copies
of this Amendment will legally bind the parties to the same extent as original
documents.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives effective on the Amendment Effective Date.

 

EarthLink, Inc.

 

Time Warner Cable Inc.

 

 

 

 

 

By:

/s/ Joseph M. Wetzel

 

By:

/s/ Sam Howe

 

 

 

 

 

Name:

Joseph M. Wetzel

 

Name:

Sam Howe

 

 

 

 

 

Title:

President and Chief Operating Officer

 

Title:

Chief Marketing Officer

 

 

 

 

 

Date:

November 1, 2010

 

Date:

November 11, 2010

 

2

--------------------------------------------------------------------------------